United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-1909
                                  ___________

Henryk Szwedo; Grace Szwedo,            *
                                        *
             Appellants,                *
                                        * Appeal from the United States
       v.                               * District court for the Eastern
                                        * District of Arkansas.
HCA Health Services of Midwest,         *
Inc., d/b/a Columbia Doctors Hospital; *       [UNPUBLISHED]
Delorise Kocher; Carolyn Drew;          *
Michael D. Huckabay, Sr.; Tim Boone; *
D. B. Allen, M.D., originally sued as   *
M.D. D.B. Allan; Otis Edge, M.D.,       *
                                        *
             Appellees.                 *
                                   ___________

                        Submitted: November 1, 2002
                            Filed: November 5, 2002
                                 ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

     Henryk and Grace Szwedo appeal the district court’s1 adverse grant of
summary judgment in their action invoking the Racketeer Influenced and Corrupt
Organizations Act, 18 U.S.C. § 1961, et. seq. (RICO). After careful de novo review

      1
        The HONORABLE WILLIAM R. WILSON, JR., United States District Judge
for the Eastern District of Arkansas.
of the record, we conclude that summary judgment was proper for the reasons stated
by the district court. Accordingly, we affirm. See 8th Cir. R. 47B. We also deny all
pending motions.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-